J-A24043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RODNEY HANTON,

                            Appellant                   No. 341 EDA 2014


            Appeal from the Judgment of Sentence February 4, 2014
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-CR-0000080-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED OCTOBER 22, 2014

        Appellant, Rodney Hanton, appeals from the judgment of sentence

imposed after his jury conviction of possession of a controlled substance.

We affirm.

        The trial court aptly set forth the background of this case, as follows:

        On December 9, 2012, at approximately 3:00 a.m., Trooper
        Brian Richardson of the Pennsylvania State police was on patrol
        in full uniform in a marked State Police unit traveling southbound
        on Interstate 95 in . . . Delaware County, Pennsylvania. Trooper
        Richardson began following a silver Lincoln MKT station wagon . .
        . . Trooper Richardson clocked the vehicle traveling 80 miles per
        hour in a properly posted 55 mile per hour zone. The vehicle
        was followed for 1.0 miles and the speed was clocked for over
        0.3 miles . . . . After following the vehicle for 1 mile, Trooper
        Richardson pulled the vehicle over for speeding.            Trooper

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A24043-14


      Richardson approached the vehicle to request the driver provide
      identification and registration information.

            While approaching the vehicle Trooper Richardson smelled
      a strong odor of what he recognized through his training and
      experience as Phencyclidine or PCP. Trooper Richardson also
      smelled an air freshener which he believed was being used as a
      masking agent. [Appellant] was the driver and sole occupant of
      the vehicle. He also noticed [Appellant] was very nervous and
      his hands shook as he handed the Trooper his rental agreement
      [for the vehicle] and license. . . . [Appellant] told Trooper
      Richardson that he was on his way to Chester and that he had
      rented the vehicle. . . . Trooper Richardson utilized his patrol
      vehicle’s computer and conducted a CLEAN/NCIC query on
      [Appellant] which revealed that he had an extensive
      Pennsylvania and FBI criminal history. [Appellant’s] criminal
      history contained an arrest for drug trafficking and firearms
      possession charges.     Trooper Richardson asked [Appellant]
      about his criminal charges then told [him] he was free to leave.
      [Appellant] turned and walked back to his car. As [Appellant]
      got to his car, Trooper Richardson called his name and
      [Appellant] stopped and walked back toward Trooper
      Richardson. Trooper Richardson approached [Appellant] and
      asked him for consent to search the vehicle.

            [Appellant] agreed and signed the Pennsylvania State
      Police Waiver of Rights and Consent to Search form. Trooper
      Richardson then asked [Appellant] if he was responsible for
      everything in the car and [Appellant] answered he was. Trooper
      Richardson conducted a hand search of [Appellant’s] vehicle and
      located a clear glass jar containing a yellow liquid suspected to
      be [PCP,] which had a gross weight of approximately 2 ounces
      including packaging in the center console. . . . Trooper
      Richardson seized the suspected [PCP] and approached the front
      of his patrol vehicle where [Appellant] was waiting. Trooper
      Richardson asked [Appellant] what was in the vial and he stated
      it was “wet”. “Wet” is a street name commonly used for [PCP].
      [Appellant] was taken into custody. A search incident to arrest
      was conducted on [Appellant] and $288 of US Currency was
      seized from his person.

(Trial Court Opinion, 4/08/14, at 1-2).




                                     -2-
J-A24043-14


        On June 10, 2013, Appellant filed a motion to suppress the evidence

seized by Trooper Richardson. On August 8, 2013, the trial court denied the

motion after a hearing. On October 22, 2013, the court held jury selection.

Appellant moved to remove juror number seventeen for cause on the basis

that he would be more likely to believe the testimony of a police officer.

After the court questioned the juror about whether he could “render a fair

and impartial decision,” (N.T. Trial, 10/22/13, at 61-62), the court denied

Appellant’s motion.

        The case proceeded to trial at which the Commonwealth presented

three witnesses. During the Commonwealth’s case, it moved for an offer of

proof on Appellant’s proposed witnesses, Darrell McMurray, who had

managed an Enterprise Rent-A-Car in the past, and Jonathan King, who had,

on one occasion, rented a car and accidentally left his firearm inside it. (See

N.T. Trial, 10/23/13, at 99-100).      The Commonwealth objected to the

witnesses on the basis that their testimony was speculative, irrelevant, and

more prejudicial than probative. (See id. at 101). The court sustained the

Commonwealth’s objection on the basis that the proposed testimony could

not “offer anything probative in this case,” (id. at 104), and Appellant did

not testify or present any witnesses on his behalf.     (See id. at 102-104;

140).

        On October 23, 2013, the jury convicted Appellant of possession of a

controlled substance. On February 4, 2014, the court sentenced Appellant


                                     -3-
J-A24043-14


with the benefit of a pre-sentence investigative report (PSI) to a term of

incarceration of not less than twelve nor more than twenty-four months.

The court denied Appellant’s motion for reconsideration.       Appellant timely

appealed.1

       Appellant raises three questions for this Court’s review:

       I.    Did not the trial court err in denying [Appellant’s] Motion
       to Suppress Evidence, in that there was neither reasonable
       suspicion, nor probable cause for the State Trooper to summon
       [Appellant] back to the police cruiser after his paperwork was
       returned to him and he was told that he was free to leave, and
       thus was not the consent to search [Appellant] eventually gave
       involuntary?

       II.    Did not the trial court err in denying a challenge for cause
       to Juror No. 17, who repeatedly conceded that he would be more
       likely to believe the testimony of a police officer than that of a
       civilian and who deliberated with the Jury?

       III. Did not the trial court err in excluding [Appellant’s] entire
       defense, which consisted of a rental car manager, as well as a
       frequent rental car customer, both of whom would have testified
       that objects are frequently left in rental cars and are not
       discovered by the rental company’s cleaning crew?

(Appellant’s Brief, at 4).

       In Appellant’s first issue, he argues that “[a]ssuming arguendo that

there was a valid reason for the initial stop, the grounds for that stop

dissipated at the point when the trooper returned [Appellant’s] driver’s

____________________________________________


1
  Pursuant to the court’s order, Appellant filed a timely Rule 1925(b)
statement of errors on February 14, 2014; and the trial court filed a Rule
1925(a) opinion on April 8, 2014 in which it relied in part on its August 8,
2013 opinion. See Pa.R.A.P. 1925.



                                           -4-
J-A24043-14


license and rental agreement and told him he was free to leave.” (Id. at

10).   Therefore, Appellant claims that “the investigative detention which

ensued was also not supported by reasonable suspicion [and] [t]he motion

to suppress physical evidence should have been granted.”            (Id.).   We

disagree.

       Our standard of review of a challenge to a court’s ruling on a

suppression motion is well-settled:

                    Our standard of review of a denial of
             suppression is whether the record supports the trial
             court’s factual findings and whether the legal
             conclusions drawn therefrom are free from error.
             Our scope of review is limited; we may consider only
             the evidence of the prosecution and so much of the
             evidence for the defense as remains uncontradicted
             when read in the context of the record as a whole.
             Where the record supports the findings of the
             suppression court, we are bound by those facts and
             may reverse only if the court erred in reaching its
             legal conclusions based upon the facts.

             In addition, [i]t is within the suppression court’s sole
       province as factfinder to pass on the credibility of witnesses and
       the weight to be given their testimony. The suppression court is
       also entitled to believe all, part or none of the evidence
       presented. Finally, . . . the Commonwealth has the burden of
       establish[ing] by a preponderance of the evidence that the
       evidence was properly obtained.

Commonwealth v. Galendez, 27 A.3d 1042, 1045-46 (Pa. Super. 2011)

(en banc), appeal denied, 40 A.3d 120 (Pa. 2012) (citations and quotation

marks omitted).

       Here, the trial court found that:




                                      -5-
J-A24043-14


            Immediately upon arriving at the vehicle, Trooper
      Richardson smelled the strong odor of [PCP]. [Therefore, he]
      had reasonable suspicion independent of the basis for the traffic
      stop to conduct the investigative detention that followed.

      . . . Under the totality of the circumstances, [the c]ourt finds
      [Appellant’s] consent was the product of his free and
      unconstrained choice, not the result of duress or coercion,
      express or implied[.]

(Trial Court Opinion, 8/08/13, at 7). We agree with the trial court.

      Interactions with police are classified as mere encounters,
      investigative detentions, or formal arrests.

                   Police may engage in a mere encounter absent
            any suspicion of criminal activity, and the citizen is
            not required to stop or to respond. If the police
            action becomes too intrusive, a mere encounter may
            escalate into an investigatory stop or a seizure. If
            the interaction rises to the level of an investigative
            detention, the police must possess reasonable
            suspicion that criminal activity is afoot, and the
            citizen is subjected to a stop and a period of
            detention. Probable cause must support a custodial
            interrogation or an arrest.

Commonwealth v. Thompson, 93 A.3d 478, 484-85 (Pa. Super. 2014)

(citation omitted).

             In [Commonwealth v.] Strickler[, 757 A.2d 884 (Pa.
      2000)], our Supreme Court set forth a number of factors to
      assist in determining whether the interaction between a
      defendant and a police officer following the conclusion of a valid
      traffic stop is a mere encounter or an investigative detention:

            (1) the presence or absence of police excesses; (2)
            whether there was physical contact; (3) whether
            police directed the citizen’s movements; (4) police
            demeanor and manner of expression; (5) the
            location and time of the interdiction; (6) the content
            of the questions and statements; (7) the existence
            and character of the initial investigative detention,

                                    -6-
J-A24043-14


            including its degree of coerciveness; (8) the degree
            to which the transition between the traffic
            stop/investigative detention and the subsequent
            encounter can be viewed as seamless . . . thus
            suggesting to a citizen that his movements may
            remain subject to police restraint, . . . and (9)
            whether there was an express admonition to the
            effect that the citizen-subject is free to depart, which
            is a potent, objective factor.

Commonwealth v. Caban, 60 A.3d 120, 127 (Pa. Super. 2012), appeal

denied, 79 A.3d 1097 (Pa. 2013) (citations and some quotation marks

omitted).

      In Caban, a state trooper cited the driver for speeding, returned her

license and paperwork, and told her that she was free to leave. See id. at

124. When the driver began walking back to her car, the officer asked her if

she would answer a few more questions, which she did, before then saying

she was ready to go. See id. The officer told her to “hold tight” while he

questioned the passenger. This Court found that the trooper was justified in

telling the defendant to “hold tight” because “[t]he facts adduced by Trooper

Jones by the time he told [the driver] to ‘hold tight’ provided him with

sufficient reasonable suspicion to justify the investigative detention.” Id. at

128. This Court found that:

      The car was owned by a third party not present in the vehicle,
      [the driver] acted nervously, the answers provided by [the
      driver] and Caban to basic questions regarding their destination
      were inconsistent, and various masking agents, including air
      fresheners, canisters of perfume, and a bottle of Fabreze [sic],
      were present in the vehicle. When considering the totality of the
      circumstances, we need not limit our inquiry to only those facts
      that clearly and unmistakably indicate criminal conduct.

                                     -7-
J-A24043-14


      Instead, even a combination of innocent facts, when taken
      together, may warrant further investigation by the police officer.


Id. at 129 (citations and quotation marks omitted).

      Likewise, here, we conclude that, although the original purpose of the

traffic stop for speeding concluded when Trooper Richardson gave Appellant

his license back and told him he was free to leave, he had developed

reasonable suspicion to believe Appellant was engaged in illegal activity to

provide him with reasonable suspicion to support a further investigative

detention.

      For example, based on his prior training and experience, Trooper

Richardson detected the smell of PCP and “a strong, overwhelming odor of

air freshener, which [he referred] to as a masking agent” emanating from

Appellant’s rental vehicle. (N.T. Suppression Hearing, 6/28/13, at 9; see id.

at 10). Upon conducting an NCIC and a criminal history check on Appellant,

the trooper learned that he had a criminal record that included a federal

conviction for possession with intent to deliver a controlled substance and a

Firearm Act Violation. (See id. at 11). The trooper advised Appellant that

he would give him a warning for the speeding violation, but “engaged him in

conversation as to his origination, destination, [and] the purpose of his trip.”

(Id. at 12). In response, Appellant told Trooper Richardson that he was

heading to an exit off of the interstate that the trooper knew does not exist,

and Appellant did not know the exact address to which he was driving. (Id.


                                     -8-
J-A24043-14


at 13). The trooper then advised Appellant that he was free to leave, but

asked him to consent to a search of the vehicle.        (See id. at 15-16).

Appellant signed a State Police Waiver of Rights and Consent to Search

Form. (See id.).

       Based on the foregoing, we conclude that the record supports the trial

court’s finding that, under the totality of the circumstances, Trooper

Richardson “possess[ed a] reasonable suspicion that criminal activity [was]

afoot” to support an investigative detention.     Thompson, supra at 485;

see also Caban, supra at 127; Galendez, supra at 1045-46. Accordingly,

Appellant’s first issue does not merit relief.2


____________________________________________


2
  Moreover, Appellant’s reliance on Commonwealth v. Moyer, 954 A.2d
659 (Pa. Super. 2008), appeal denied, 966 A.2d 571 (Pa. 2009),
Commonwealth v. Dales, 820 A.2d 807 (Pa. Super. 2003), and
Commonwealth v. Reppert, 814 A.2d 1196 (Pa. Super. 2002) is not
legally persuasive. (See Appellant’s Brief, at 11-13). Although all three
cases involved a traffic stop and a subsequent investigative detention, they
are factually distinguishable.

       For example, in Moyer, the police did not acquire any additional facts
during the traffic stop to establish the reasonable suspicion required for
additional questioning and an investigative detention. See Moyer, supra at
670.     Likewise, in Reppert, this Court concluded that there was no
reasonable suspicion to justify an investigative detention because the
trooper did not acquire additional information beyond that necessary for the
traffic stop. See Reppert, supra at 1204-05. Finally, in Dales, the officer
smelled the odors of bactine and air freshener during a traffic stop, and
failed to make a connection between those smells and the transportation of
illegal drugs, thus failing to establish reasonable suspicion. See Dales,
supra at 815. Therefore, these cases are factually distinguishable from the
case before us.



                                           -9-
J-A24043-14


      In his second issue, Appellant argues that “[t]he trial court erred in

denying a challenge for cause to Juror No. 17, who repeatedly conceded that

he would be more likely to believe the testimony of a police officer than that

of a civilian. . . .” (Appellant’s Brief, at 13). Appellant’s claim lacks merit.

            The test for determining whether a prospective juror
      should be disqualified is whether he or she is willing and able to
      eliminate the influence of any scruples and render a verdict
      according to the evidence, and this is to be determined on the
      basis of answers to questions and demeanors. It must be
      determined whether any biases or prejudices can be put aside on
      proper instruction of the court. A challenge for cause should be
      granted when the prospective juror has such a close relationship,
      familial, financial, or situational, with the parties, counsel,
      victims, or witnesses that the court will presume a likelihood of
      prejudice or demonstrates a likelihood of prejudice by his or her
      conduct and answers to questions. The decision on whether to
      disqualify is within the sound discretion of the trial court and will
      not be reversed in the absence of a palpable abuse of discretion.

Commonwealth v. Banks, 677 A.2d 335, 341 (Pa. Super. 1996), appeal

denied, 693 A.2d 585 (Pa. 1997) (citation omitted).

      Further,

            Jurors should be disqualified for cause when they do not
      have the ability or willingness to eliminate the influences under
      which they are operating and therefore cannot render a verdict
      according to the evidence. . . . Where a prospective juror
      indicates that he or she cannot be an impartial juror, much
      depends upon the answers and demeanor of the potential juror
      as observed by the trial judge. Individuals are not expected to
      be free from all prejudices in order to sit on a jury and the
      burden here is on appellant to establish that the challenged
      jurors possessed a fixed, unalterable opinion that prevented
      [them] from rendering a verdict based solely on the evidence
      and the law.




                                      - 10 -
J-A24043-14


Commonwealth v. Impellizzeri, 661 A.2d 422, 427 (Pa. Super. 1995),

appeal denied, 673 A.2d 332 (Pa. 1996) (citations and quotation marks

omitted).

      Here, we conclude that the trial court did not abuse its discretion when

it denied Appellant’s motion to dismiss Juror No. 17 for cause. The record

reflects that the following occurred during voir dire:

      [APPELLANT’S COUNSEL]: You indicated, sir, that you’d be more
      likely to believe the testimony of a police officer.

      JUROR #17: It’s my upbringing. I’m old school. It’s just my
      upbringing, that’s all, but I think I could be fair overall.

      [APPELLANT’S COUNSEL]: Okay. You think that would impede
      you though, you might lean toward the Commonwealth if you
      believe police officers more than civilians?

      JUROR #17: I would listen very carefully to the case.

      [APPELLANT’S COUNSEL]: I appreciate that.

      JUROR #17: And I still might lean toward the officer because I
      consider police officers as veterans, brothers and sisters.

      [APPELLANT’S COUNSEL]: Yeah.

      JUROR #17: I would lean towards the officer a little more, but I
      would have an open mind.

      [APPELLANT’S COUNSEL]:         I appreciate it, but nevertheless
      you’d lean toward the police in terms of their testimony?

      JUROR #17: To be honest, just a little.

      [APPELLANT’S COUNSEL]: Okay.

      JUROR #17: Just a little.




                                     - 11 -
J-A24043-14


     [APPELLANT’S COUNSEL]:         And you’d be instructed not─you
     know all this.

     JUROR #17: Oh, yes.

     [APPELLANT’S COUNSEL]: You’re going to be told you can’t do
     that.

     JUROR #17: Yes.

     [APPELLANT’S COUNSEL]: But that’s the way you feel.

     JUROR #17: I would be─I was here years ago for a case and I
     think I was very fair. I’d use fairness first.

                                *     *      *

     THE COURT: So you could put that aside, your feeling and listen
     to all the testimony equally . . .

     JUROR #17: Yes.

     THE COURT: . . . and render a fair and impartial decision?

     JUROR #17: Yes, I can, Your Honor.

     THE COURT: Okay.

     JUROR #17: I did that before.

                                *     *      *

     THE COURT: He’s okay.

     [APPELLANT’S COUNSEL]: A Motion for Cause, Your Honor[.]

     THE COURT: No, he’s all right.

     [APPELLANT’S COUNSEL]: He made it clear that he still would
     have the bias notwithstanding . . .

     THE COURT: Well, he made it clear that he would put it aside
     and render a fair and impartial decision. . . .


                                    - 12 -
J-A24043-14


(N.T. Trial, 10/22/13, at 60-64).

       Based on the foregoing testimony, we conclude that Appellant has not

met his burden of proving that Juror No. 17 “possessed a fixed, unalterable

opinion that prevented [him] from rendering a verdict based solely on the

evidence and the law.” Impellizzeri, supra at 427. Although Juror No. 17

admitted that he had a bias in favor of police officers, the record supports

the court’s finding that Juror No. 17 was “willing and able to eliminate the

influence of any scruples and render a verdict according to the evidence.”

Banks, supra at 341; (see also N.T. Trial, 10/22/13, at 63-64). Therefore,

the court did not palpably abuse its discretion when it denied Appellant’s

motion for cause. See Banks, supra at 341. Appellant’s second issue does

not merit relief.3

____________________________________________


3
   Moreover, we are not legally persuaded by Appellant’s reliance on
Commonwealth v. Ingber, 531 A.2d 1101 (Pa. 1987), for the proposition
that all jurors who are predisposed to believe police officers must be
dismissed for cause when the defense has used all of its peremptory strikes.
(See Appellant’s Brief, at 14). In fact, the Court in Ingber stated that such
a juror, who was related to a police officer and predisposed to credit the
testimony of a police officer over a civilian, should be struck where she was
not “questioned as to whether she would be able to put aside her feelings
and evaluate the evidence in accordance with the court’s instructions.”
Ingber, supra at 1103-04. Because the trial court did engage in such a
line of inquiry with Juror No. 17, Ingber is not legally persuasive.

      Appellant’s reliance on Commonwealth v. Futch, 366 A.2d 246 (Pa.
1976), is equally unpersuasive. In Futch, the Pennsylvania Supreme Court
found that the trial court erred when it precluded counsel from asking,
during voir dire, whether a prospective juror was more likely to believe the
testimony of prison guards and disbelieve that of inmates based solely on
(Footnote Continued Next Page)


                                          - 13 -
J-A24043-14


      In Appellant’s third issue, he claims that “[t]he trial court erred in

excluding [his] entire defense, which consisted of a rental car manager, as

well as a frequent rental car customer, both of whom would have testified

that objects are frequently left in rental cars and are not discovered by the

rental company’s cleaning crew.” (Appellant’s Brief, at 16). We disagree.

      Our standard of review of this issue is well-settled:

                    The admission of evidence is a matter vested
             within the sound discretion of the trial court, and
             such a decision shall be reversed only upon a
             showing that the trial court abused its discretion. In
             determining whether evidence should be admitted,
             the trial court must weigh the relevant and probative
             value of the evidence against the prejudicial impact
             of the evidence. Evidence is relevant if it logically
             tends to establish a material fact in the case or tends
             to support a reasonable inference regarding a
             material fact.     Although a court may find that
             evidence is relevant, the court may nevertheless
             conclude that such evidence is inadmissible on
             account of its prejudicial impact.


                       _______________________
(Footnote Continued)

their status, see Futch, supra at 431-32. Here, there is no allegation that
the trial court precluded any such questions. Therefore, this case is not
legally persuasive.

      We also find the cases relied on by Appellant, Commonwealth v.
Johnson, 445 A.2d 509 (Pa. Super. 1982), and Commonwealth v. Perry,
657 A.2d 989, 990-91 (Pa. Super. 1995), to be distinguishable on their
underlying facts. (See Appellant’s Brief, at 14-15). Johnson involved a
prospective juror in a robbery and assault case whose daughter had similarly
been robbed and raped, see Johnson, supra at 512, and the prospective
juror in Perry was the best friend of the arresting officer in the case. See
Perry, supra at 990-91. Because neither of these situations applies here,
we do not find Appellant’s reliance on them to be legally persuasive.



                                           - 14 -
J-A24043-14


     An abuse of discretion is not merely an error of judgment, but is
     rather the overriding or misapplication of the law, or the exercise
     of judgment that is manifestly unreasonable, or the result of
     bias, prejudice, ill-will or partiality, as shown by the evidence of
     record. An abuse of discretion may result where the trial court
     improperly weighed the probative value of evidence admitted
     against its potential for prejudicing the defendant.

Commonwealth v. Antidormi, 84 A.3d 736, 749-50 (Pa. Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014) (citations and quotation marks

omitted).    Finally, “[a] defendant has a fundamental right to present

evidence, so long as the evidence is relevant and not subject to exclusion

under our Rules of Evidence.    Evidence is relevant if it tends to prove or

disprove some material fact, or tends to make a fact at issue more or less

probable.”   Commonwealth v. Patterson, 91 A.3d 55, 71 (Pa. Super.

2014) (citations omitted).

     Here, Appellant made an offer of proof as to his two proposed

witnesses, Mr. McMurray and Mr. King, who were Appellant’s ex-college

roommates.     (See N.T. Trial, 10/23/13, at 99-100).          Mr. McMurray

previously worked at Enterprise Rent-a-Car, a different rental car company

than the one involved in this case, and would have testified that “it was not

uncommon for people to leave all kinds of things in cars[.]”     (Id. at 100;

see id. at 103). Mr. King would have testified that “he left a firearm in a

rental car and that the car was actually re-rented and then the gun was

subsequently returned to him.” (Id. at 100). The Commonwealth objected

to these witnesses on the basis that their proposed testimony was


                                    - 15 -
J-A24043-14


speculative and irrelevant.    (See id. at 101).      The Court sustained the

objection because the witnesses could not testify about “anything probative

in [Appellant’s] case.” (Id. at 105; see id. at 103).

      We agree with the decision of the court.             Although Appellant’s

proposed   witnesses   could   have    testified   about   their   own   personal

experiences with a rental car and a rental car company, that testimony was

irrelevant to the consideration of what happened under the specific

circumstances of this case. See Patterson, supra at 71.

      Therefore, based on our independent review of the evidence in this

matter, we conclude that the trial court properly found that the proposed

evidence was irrelevant where it did not “tend[] to prove or disprove some

material fact, or tend[] to make a fact at issue more or less probable.”

Patterson, supra at 71 (citation omitted).           Applying our standard of

review, we conclude that the court neither misapplied the law nor exercised

“judgment that [was] manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality[.]” Antidormi, supra at 749-50. Appellant’s

third issue does not merit relief. See id. at 749.

      Judgment of sentence affirmed.

      Gantman, P.J., joins the Memorandum.

      Bender, P.J.E., concurs in the result.




                                      - 16 -
J-A24043-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2014




                          - 17 -